Exhibit 10.26

Hand-Delivered

November 5, 2009

Eric Rodli

4834 Oakwood Avenue

La Canada, CA 91011

Re: Separation and Release

Dear Mr. Rodli:

This letter agreement (the “Agreement”) will confirm our termination of your
employment with DivX, Inc. (“DXN”) effective November 5, 2009 (where each of
“you” and “DXN” shall be a “Party” or “Parties” under this Agreement as
applicable).

Concurrent with this letter, I am delivering to you 3 checks totaling
$10,579.94, reflecting payment to you of $5,384.41 for salary through
November 5, 2009 less applicable withholdings, for PTO equal to 38.65 hours, and
for housing stipend for the month of November equal to $4,000.00, less
applicable withholdings (“Salary/PTO Payment/Housing Stipend”). Within thirty
(30) days of the date of this Agreement, you will receive notification from
Benefits Coordinators Corp. (BCC) regarding your COBRA benefits.

Please refer to the attached Closing Statement regarding the current status of
your options and the time for exercising such options. Should you have any
questions, please contact the stock administrator, Victoria Feroni
(vferoni@divxcorp.com or 1-858-882-0633).

In exchange for your agreement to the terms contained in this Agreement, and
subject to your continued adherence to the terms and conditions of the
confidentiality agreement entered into by and between you and DXN, DXN will:
(a) pay you severance equal to three (3) months of salary (gross payment of
$87,500.04) less applicable withholdings (“Severance Payment”); (b) pay you a Q3
2009 bonus of $87,500.04, less applicable withholdings, which bonus will be paid
at such time as Q3, 2009 bonuses are paid to eligible employees (“Bonus
Payment”); and (c) assume, and hold you harmless from, any lease payments or
other obligations under the remainder of the lease (starting December 1, 2009)
for the apartment (“Apartment”) at 777 Solana Circle East, Solana Beach, CA
92075 (“Lease Assumption”) and refund the $5,500 security and pet deposit you
previously paid out of pocket with respect to the Apartment (“Deposit Refund”).

You acknowledge and agree that you shall receive no other salary, bonus or other
payment from DXN other than the Salary/PTO/Housing Stipend Payment, Severance
Payment, Bonus Payment, Deposit Refund and Lease Assumption.

Each Party agrees to release the other Party, as well as its past and present
officers, directors, employees, agents, and any affiliated entities, (“Released
Parties”) from any and all liability related to or arising out of your
employment with or separation from DXN or from any events, transactions or
occurrences between you and DXN to date. This release specifically includes, but
is not limited to, any claims for wages, benefits, or premium pay, wrongful
discharge, retaliation, breach of implied contract, breach of implied covenant
of good faith and fair dealing, harassment or discrimination and/or violation of
any statutes, rules, regulations or ordinances, whether federal, state or local,
including, but not limited to, Title VII of the Civil Rights Act of 1964, as
amended, age claims under the Age Discrimination in Employment Act of 1967, as
amended by the Older Workers Benefits Protection Act of 1990, Section 1981 of
Title 42 of the United States Code, and the California Fair Employment and
Housing Act, provided, however, that with respect to DXN’s release of you and
your Released Parties as set forth in this paragraph, such release shall exclude
acts of moral turpitude, gross negligence or willful misconduct by you.



--------------------------------------------------------------------------------

Further, you agree that this release is to be interpreted broadly and includes
the waiver of all rights under California Civil Code section 1542, which
provides that:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

You represent and agree that, prior to the execution of this Agreement, you have
had the opportunity to discuss the terms of this Agreement with legal counsel of
your choosing.

Notwithstanding anything to the contrary in this Agreement, with respect to your
period of employment at DXN nothing in this Agreement shall affect any prior or
existing rights or obligations you may have under that certain Indemnity
Agreement dated March 13, 2009 between you and DXN (“Indemnity Agreement”),
under DXN’s D&O, E&O or CGL insurance policies, or under the indemnification
provisions of DXN’s Amended and Restated Bylaws. For the sake of clarity, DXN
acknowledges and agrees that the termination as set forth in this Agreement
shall be considered a “Covered Termination” for the purposes of that certain
Change in Control Severance Benefit Plan as entered into between you and DXN
pursuant to the March 13, 2009 Participation Notice.

By signing this Agreement, you are agreeing that you have not filed any claims
against DXN or any of the other Released Parties in any court or with any
governmental agency and, except as otherwise required or permitted by law, you
will not prosecute, nor allow to be prosecuted on your behalf, in any state or
federal court or administrative agency, any claim related to the matters
released in this Agreement. Notwithstanding the foregoing, you acknowledge that
you are not giving up any rights or claims under the federal Age Discrimination
in Employment Act that may arise after the date this Agreement is executed.

In addition, you agree that you will return by November 12, 2009 all DXN
property, data, and information belonging to DXN and agree that you will not use
or disclose to others any confidential or proprietary information of DXN or the
other Released Parties. You further agree to comply with the continuing
obligations set forth in the agreement you signed at the time you were hired
regarding confidentiality. In addition, both Parties agree to keep the terms of
this Agreement confidential between you and DXN, except that you may tell your
immediate family, and either Party may discuss the terms of this Agreement with
each Parties’ respective attorneys, consultants, bankers, advisors or
accountants, if any and as needed, or other third parties if required by law;
but in no event should you discuss this Agreement or its terms with any current
or prospective employee of DXN.

Each Party also agrees that it will not act in any manner that might damage the
other Party’s business or reputation, or the business or reputation of any of
the other Released Parties. You further agree that you will not counsel or
assist any third parties, or their attorneys, in the preparation, presentation,
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against DXN and/or against any of the other
Released Parties, unless under a subpoena or other court order to do so. You
further agree that you will reasonably assist DXN, and its attorneys, at DXN’s
cost, in the preparation, presentation, or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against DXN and/or against any of the other Released Parties.

This Agreement is not an admission by DXN or the other Released Parties that
they have engaged, or are now engaging, in any unlawful conduct. DXN and the
other Released Parties specifically deny any liability and intend merely to
achieve an amicable separation by securing this release of all claims.



--------------------------------------------------------------------------------

This Agreement shall be construed under the laws of the State of California,
both procedural and substantive. The Parties consent to the exclusive
jurisdiction of the Superior Court of the County of San Diego (Central District)
to resolve any dispute regarding this Agreement.

You acknowledge that you have been advised that you have forty-five (45) days to
consider this Agreement and that you were informed that you have the right to
consult with counsel regarding this Agreement. To the extent you have taken less
than forty-five (45) days to consider this Agreement, you acknowledge that you
have had sufficient time to consider the Agreement and to consult with counsel
and that you do not desire additional time.

This Agreement is revocable by you for a period of seven (7) days following your
execution of this Agreement. The revocation by you of this Agreement must be in
writing, must specifically revoke this Agreement, and must be received by DXN
prior to the eighth (8th) day following the execution of this Agreement by you.
This Agreement becomes effective, enforceable and irrevocable on the eighth
(8th) day following your execution of the Agreement and will not become
effective or enforceable in the event that you revoke it.

This Agreement is intended to be a binding legal document. This Agreement,
together with the confidentiality agreement signed by you, sets forth the entire
agreement between you and DXN and shall be binding upon each party’s heirs,
representatives and successors and supersedes any prior agreement on this
subject. No amendments to this Agreement will be valid unless written and signed
by you and an officer of DXN.

If the foregoing terms and conditions are entirely satisfactory to you, please
date and sign the Agreement below and return the original to me.

Sincerely,

 

DivX, Inc. By:   

/s/ Johnny Y. Chen

     

Nov. 5, 2009

   Johnny Y. Chen       Date    General Counsel       ACKNOWLEDGED AND AGREED:
  

/s/ Eric Rodli

     

Nov 16, 2009

   Eric Rodli       Date